1

2

3
                                                                           JS-6
4

5

6                                     UNITED STATES DISTRICT COURT

7                                CENTRAL DISTRICT OF CALIFORNIA

8

9    MARGIE J. YELTON,                          )   Case No. CV 18-10374 FMO (RAOx)
                                                )
10                       Plaintiff,             )
                                                )
11                v.                            )   JUDGMENT
                                                )
12   LOANCARE, LLC, et al.,                     )
                                                )
13                       Defendants.            )
                                                )
14

15         IT IS ADJUDGED that the above-captioned case is dismissed without prejudice.

16   Dated this 14th day of August, 2019.

17

18                                                                    /s/
                                                               Fernando M. Olguin
19                                                          United States District Judge

20

21

22

23

24

25

26

27

28
